Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 8, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al. (US 2019/0140148 A1) in view of David (US 2019/0041699 A1).
 	Regarding Claim 1, Yoshimura discloses (Fig. 1 and 7) a light-emitting diode device, comprising: 
a blue light-emitting diode (11) [0031]; 
a light conversion material distributed (14, 12a, 12b, 13) on a light exit path of the blue light-emitting diode (11), the light conversion material comprising: 
a first green conversion material (12b, G2) (Eu2+.-Activated β-SiAlON Phosphor)  configured to convert the blue light and to generate a first green light, having a first wavelength range (See wavelength graph of Fig. 5) [0048, 0077] and a first wavelength full-width-half-maximum (45 nm to 52 nm, 47nm) [0048, 0078], 
a second green conversion material (12a, G1) (Mn.SUP.2+.-Activated γ-AlON) configured to convert a blue light emitted from the blue light-emitting diode (11) and to generate a second green light having a second wavelength range (wavelength of Fig. 4) [0045, 0072] and a second wavelength full-width-half-maximum (35 nm to 45 nm, 38 nm) [0041, 0072];
the second wavelength full-width-half-maximum (35-45nm) being smaller than the first wavelength full-width-half-maximum (45-52nm) (38nm < 47nm), wherein 
a lower bound of the first wavelength range (lower bound of emission spectrum in Fig. 5) and a lower bound of the second wavelength range (lower bound of emission spectrum in Fig. 4), and an upper bound of the second wavelength range (upper bound of emission spectrum in Fig. 4) and an upper bound of the first wavelength range (upper bound of emission spectrum in Fig. 5); and 
a red conversion material (13) configured to convert the blue light and to generate a red light [0051], wherein 
the light-emitting diode emits an output light, and the output light has a spectral characteristic of wide color gamut (“BT.2020 color gamut, i.e., not less than 80%” 0124].
Yoshimura does not explicitly disclose that a lower bound of the first wavelength range is smaller than a lower bound of the second wavelength range, and an upper bound of the second wavelength range is greater than an upper bound of the first wavelength range and a spectral characteristic of more than 90% of wide color gamut, wherein the wide color gamut is selected from at least one of Wide Color Gamut National Television System Committee (WCG-NTSC) and Digital Cinema Initiatives P3 (DCI-P3).
However, Yoshimura discloses modifying emission spectrum of the first green conversion material (12b, Si6-zAlzOzN8-z (where 0<z<4.2) phosphor by changing the value of z [0046, 0049] in order to expand of the color gamut of the image display apparatus. [0050]. Further, Yoshimura discloses a light-emitting diode device having a spectral characteristic not less than 80%” of BT.2020 color gamut. [0005, 0045, 0124]. The Examiner notes that of BT.2020 color gamut is about 150% of WCG-NTSC. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a light-emitting diode device in Yoshimura such that a lower bound of the first wavelength range is smaller than a lower bound of the second wavelength range, and an upper bound of the second wavelength range is greater than an upper bound of the first wavelength range in order to expand of the color gamut of the image display apparatus.[0050] and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980) 
Yoshimura does not explicitly disclose that a spectral characteristic of more than 90% of wide color gamut, wherein the wide color gamut is selected from at least one of Wide Color Gamut National Television System Committee (WCG-NTSC) and Digital Cinema Initiatives P3 (DCI-P3).
David (Fig. 14 discloses a spectral characteristic of more than 90% of wide color gamut, wherein the wide color gamut is selected from at least one of Wide Color Gamut National Television System Committee (WCG-NTSC) and Digital Cinema Initiatives P3 (DCI-P3). [0140]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a light-emitting diode device in Yoshimura in view of David to have a spectral characteristic of more  than 90% of wide color gamut wherein the wide color gamut is selected from at least one of Wide Color Gamut National Television System Committee (WCG-NTSC) and Digital Cinema Initiatives P3 (DCI-P3) to improve device’s color reproduction performance [0137 Yoshimura], system is nearly compliant with the DCI-P3 gamut [0140] and since it has been held that the general conditions of a claim are disclosed in a prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

 
Regarding Claim 2, Yoshimura in view of David discloses the light-emitting diode device of claim 1, wherein a wavelength range of the blue light is between 445 nm and 470 nm (440 nm to 460 nm) [0032].

Regarding Claim 3, Yoshimura in view of David discloses the light-emitting diode device of claim 1, wherein a wavelength range of the red light is between 610 nm and 660 nm (630nm, Fig. 6) [0086].

Regarding Claim 4, Yoshimura in view of David discloses the light-emitting diode device of claim 1, wherein 
the first wavelength full-width-half-maximum is greater than or equal to 40 nm (12b, 45-52nm) [0078], and the second wavelength full-width-half-maximum is smaller than 40 nm (35-45nm, 38)[0072].


Regarding Claim 8, Yoshimura in view of David discloses light-emitting diode device of claim 1, wherein 
the first wavelength range and the second wavelength range collectively cover from at least 500 nm (See wavelength ranges in Fig. 4 and 5 overlap 500 nm and 545 nm range).
Yoshimura  does not explicitly disclose the first wavelength range and the second wavelength range collectively cover to at most 545 nm.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify a light-emitting diode device in Yoshimura in such the the first wavelength range and the second wavelength range collectively cover to at most 545 nm since it has been held that the general conditions of a claim are disclosed in a prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
.

Regarding Claim 11, Yoshimura (Fig. 1, 4, 5, 7) discloses a light-emitting diode device, comprising:
a blue light-emitting diode (11) [0031]; 
a light conversion material distributed (14, 12a, 12b, 13) on a light exit path of the blue light-emitting diode (11), the light conversion material comprising: 
a first green conversion material (12b, G2) (Eu2+.-Activated β-SiAlON Phosphor)  configured to convert the blue light and to generate a first green light, having a first wavelength range (See wavelength graph of Fig. 5) [0048, 0077] and a first wavelength full-width-half-maximum (45 nm to 52 nm, 47nm) [0048, 0078], 
a second green conversion material (12a, G1) (Mn.SUP.2+.-Activated γ-AlON) configured to convert the blue light (11) to generate a second green light having a second wavelength range (wavelength of Fig. 4) and a second wavelength full-width-half-maximum (35 nm to 45 nm, 38 nm) [0041, 0072];
the second wavelength full-width-half-maximum (35-45nm) being smaller than the first wavelength full-width-half-maximum (45-52nm) (35nm < 47nm), wherein a lower bound of the first wavelength range (lower bound of emission spectrum in Fig. 5) and a lower bound of the second wavelength range (lower bound of emission spectrum in Fig. 4), and an upper bound of the second wavelength range (upper bound of emission spectrum in Fig. 4) and an upper bound of the first wavelength range (upper bound of emission spectrum in Fig. 5); and
a red conversion material (13) configured to convert the blue light and to generate a red light [0051],
wherein the light-emitting diode emits an output light, and the output light has a
spectral characteristic more than 90% of wide color gamut (“BT.2020 color gamut, i.e., not less than 80%” 0124]., and the second wavelength full-width-half-maximum is between 20 nm and 40 nm (35-45nm, 38)[0072].,.
Yoshimura does not explicitly disclose that a lower bound of the first wavelength range is smaller than a lower bound of the second wavelength range, and an upper bound of the second wavelength range is greater than an upper bound of the first wavelength range and a spectral characteristic of more than 90% of wide color gamut, wherein the wide color gamut is selected from at least one of Wide Color Gamut National Television System Committee (WCG-NTSC) and Digital Cinema Initiatives P3 (DCI-P3), the first wavelength full-width-half-maximum is between 60 nm and 100 nm.
However, Yoshimura discloses modifying emission spectrum of the first green conversion material (12b, Si6-zAlzOzN8-z (where 0<z<4.2) phosphor by changing the value of z [0046, 0049] in order to expand of the color gamut of the image display apparatus. [0050]. Further, Yoshimura discloses a light-emitting diode device having a spectral characteristic not less than 80%” of  BT.2020 color gamut. [0005, 0045, 0124]. The Examiner notes that of BT.2020 color gamut is about 150% of WCG-NTSC. 
David (Fig. 14) discloses a spectral characteristic of more than 90% of wide color gamut, wherein the wide color gamut is selected from at least one of Wide Color Gamut National Television System Committee (WCG-NTSC) and Digital Cinema Initiatives P3 (DCI-P3). [0140]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a light-emitting diode device in Yoshimura in view of David to have a spectral characteristic of more  than 90% of wide color gamut wherein the wide color gamut is selected from at least one of Wide Color Gamut National Television System Committee (WCG-NTSC) and Digital Cinema Initiatives P3 (DCI-P3) to improve device’s color reproduction performance [0137 Yoshimura], system is nearly compliant with the DCI-P3 gamut [0140] and since it has been held that the general conditions of a claim are disclosed in a prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Yoshimura in view of David does not explicitly disclose that a lower bound of the first wavelength range is smaller than a lower bound of the second wavelength range, and an upper bound of the second wavelength range is greater than an upper bound of the first wavelength range and the first wavelength full-width-half-maximum is between 60 nm and 100 nm.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a light-emitting diode device in Yoshimura in view of David such that a lower bound of the first wavelength range is smaller than a lower bound of the second wavelength range, and an upper bound of the second wavelength range is greater than an upper bound of the first wavelength range in order to expand of the color gamut of the image display apparatus.[0050] and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA)
Yoshimura in view of David does not explicitly disclose that the first wavelength full-width-half-maximum is between 60 nm and 100 nm
Oh discloses a material (Ba,Sr).sub.2SiO.sub.4:Eu) with a first wavelength range is between 510 nm and 530 nm (peak 521nm) and  the first wavelength full-width-half-maximum is between 60 nm and 100 nm (70nm) [0037] for the purpose of broader green line coverage which enhanced degree of vividness of white and primary colors [0006]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a light-emitting diode device in Yoshimura in view of David and Oh such the first wavelength full-width-half-maximum is between 60 nm and 100 nm in order to broader green line coverage which enhanced degree of vividness of white and primary colors [0006]


Regarding Claim 12, Yoshimura (Fig. 1, 4, 5, 7) discloses a light-emitting diode device, comprising:
a blue light-emitting diode (11) [0031]; 
a light conversion material distributed (14, 12a, 12b, 13) on a light exit path of the blue light-emitting diode (11), the light conversion material comprising: 
a first green conversion material (12b, G2) (Eu2+.-Activated β-SiAlON Phosphor)  configured to convert the blue light and to generate a first green light, having a first wavelength range (See wavelength graph of Fig. 5) [0048, 0077] and a first wavelength full-width-half-maximum (45 nm to 52 nm, 47nm) [0048, 0078], 
a second green conversion material (12a, G1) (Mn.SUP.2+.-Activated γ-AlON) configured to convert a blue light emitted from the blue light-emitting diode (11) and to generate a second green light having a second wavelength range (wavelength of Fig. 4) [0045, 0072] and a first wavelength full-width-half-maximum (35 nm to 45 nm, 38 nm) [0041, 0072];
wherein a lower bound of the first wavelength range (lower bound of emission spectrum in Fig. 5) and a lower bound of the second wavelength range (lower bound of emission spectrum in Fig. 4), and an upper bound of the second wavelength range (upper bound of emission spectrum in Fig. 4) and an upper bound of the first wavelength range (upper bound of emission spectrum in Fig. 5); and
a red conversion material (13) configured to convert the blue light and to generate a red light [0051], wherein 
wherein the light-emitting diode emits an output light, and the output light has a
spectral characteristic of wide color gamut (“BT.2020 color gamut, i.e., not less than 80%” 0124],
and the first wavelength range and the second wavelength range collectively cover from at least 490 nm (See wavelength ranges in Fig. 4 and 5 overlap 500 nm and 545 nm range.
Yoshimura does not explicitly disclose that a lower bound of the first wavelength range is smaller than a lower bound of the second wavelength range, and an upper bound of the second wavelength range is greater than an upper bound of the first wavelength range and a spectral characteristic of more than 90% of wide color gamut, wherein the wide color gamut is selected from at least one of Wide Color Gamut National Television System Committee (WCG-NTSC) and Digital Cinema Initiatives P3 (DCI-P3), the first wavelength range and the second wavelength range collectively cover to at most 540 nm.
However, Yoshimura discloses modifying emission spectrum of the first green conversion material (12b, Si6-zAlzOzN8-z (where 0<z<4.2) phosphor by changing the value of z [0046, 0049] in order to expand of the color gamut of the image display apparatus. [0050]. Further, Yoshimura discloses a light-emitting diode device having a spectral characteristic not less than 80%” of  BT.2020 color gamut. [0005, 0045, 0124]. The Examiner notes that of BT.2020 color gamut is about 150% of WCG-NTSC. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a light-emitting diode device in Yoshimura such that a lower bound of the first wavelength range is smaller than a lower bound of the second wavelength range, and an upper bound of the second wavelength range is greater than an upper bound of the first wavelength range in order to expand of the color gamut of the image display apparatus.[0050] and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980) and such the first wavelength range and the second wavelength range collectively cover to at most 540 nm since it has been held that the general conditions of a claim are disclosed in a prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Yoshimura does not explicitly disclose a spectral characteristic of more than 90% of wide color gamut, wherein the wide color gamut is selected from at least one of Wide Color Gamut National Television System Committee (WCG-NTSC) and Digital Cinema Initiatives P3 (DCI-P3)
David (Fig. 14) discloses a spectral characteristic of more than 90% of wide color gamut, wherein the wide color gamut is selected from at least one of Wide Color Gamut National Television System Committee (WCG-NTSC) and Digital Cinema Initiatives P3 (DCI-P3). [0140]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a light-emitting diode device in Yoshimura in view of David to have a spectral characteristic of more  than 90% of wide color gamut wherein the wide color gamut is selected from at least one of Wide Color Gamut National Television System Committee (WCG-NTSC) and Digital Cinema Initiatives P3 (DCI-P3) to improve device’s color reproduction performance [0137 Yoshimura], system is nearly compliant with the DCI-P3 gamut [0140] and since it has been held that the general conditions of a claim are disclosed in a prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 6, 7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al. (US 2019/0140148 A1) in view of in view of David (US 2019/0041699 A1) and further in view of Oh et al. (US 2018/0323350 A1).
Regarding Claim 6, Yoshimura in view of David discloses the light-emitting diode device of claim 1, wherein 
the first wavelength range is between 510 nm and 530 nm (See wavelength ranges in Fig. 5) , the second wavelength range is between 520 nm and 540 nm (See wavelength ranges in Fig. 4), the first wavelength full-width-half-maximum, the second wavelength full-width-half-maximum is between 20 nm and 40 nm (35-45nm, 38)[0072]., and the output light has a spectral characteristic of more than 95% of Wide Color Gamut National Television System Committee (WCG-NTSC). (not less than 80% of BT.2020 color gamut [0005, 0045, 0124]
The Examiner notes that BT.2020 color gamut is about 150% of WCG-NTSC.
Yoshimura in view of David does not explicitly disclose that the first wavelength full-width-half-maximum is between 60 nm and 100 nm and the output light has a spectral characteristic of more than 95% of Wide Color Gamut National Television System Committee (WCG-NTSC).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a light-emitting diode device in Yoshimura in view of David such that the output light has a spectral characteristic of more than 95% of Wide Color Gamut National Television System Committee (WCG-NTSC) to improve device’s color reproduction performance [0137] and since it has been held that the general conditions of a claim are disclosed in a prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Yoshimura in view of David does not explicitly disclose that the first wavelength full-width-half-maximum is between 60 nm and 100 nm
Oh discloses a material (Ba,Sr).sub.2SiO.sub.4:Eu) with a first wavelength range is between 510 nm and 530 nm (peak 521nm) and  the first wavelength full-width-half-maximum is between 60 nm and 100 nm (70nm) [0037] for the purpose of broader green line coverage which enhanced degree of vividness of white and primary colors [0006]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a light-emitting diode device in Yoshimura in view of David and Oh such the first wavelength full-width-half-maximum is between 60 nm and 100 nm in order to broader green line coverage which enhanced degree of vividness of white and primary colors [0006]


Regarding Claim 7, Yoshimura in view of David and Oh discloses light-emitting diode device of claim 6, wherein 
a wavelength range of the blue light is between 455 nm and 460 nm [0035], a proportion of a first spectral area of the output light in a wavelength range between 415 nm and 455 nm to a second spectral area of the output light in a wavelength range between 400 nm and 500 nm is less than 25% (See Fig. 7), and a proportion of the first spectral area to a third spectral area (415 nm and 455 nm) of the output light in a wavelength range between 380 nm and 780 nm is less than 30% (See Fig. 7).

Regarding Claim 9, Yoshimura in view of David discloses light-emitting diode device of claim 8, wherein 
the first wavelength range is between 515 nm and 540 nm (See Fig. 5), the second wavelength range is between 525 nm and 550 nm (Fig. 4), the first wavelength full-width-half-maximum, the second wavelength full-width-half-maximum is between 20 nm and 40 nm (35 nm to 45 nm, 38 nm) [0041, 0072], and the output light has a spectral characteristic of more than 90% of Digital Cinema Initiatives P3 (DCI-P3) [0140 David]
Yoshimura in view of David does not explicitly disclose the first wavelength full-width-half-maximum is between 60 nm and 100 nm.
Oh discloses a material (Ba,Sr).sub.2SiO.sub.4:Eu) with a first wavelength range is between 515 nm and 540 nm (peak 521nm) and the first wavelength full-width-half-maximum is between 60 nm and 100 nm (70nm) [0037] for the purpose of broader green line coverage which enhanced degree of vividness of white and primary colors [0006]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a light-emitting diode device in Yoshimura in view of Huang and Oh such the first wavelength full-width-half-maximum is between 60 nm and 100 nm in order to broader green line coverage which enhanced degree of vividness of white and primary colors [0006]

Regarding Claim 10, Yoshimura in view of David and Oh discloses light light-emitting diode device of claim 9, wherein 
a wavelength range of the blue light is between 455 nm and 462 nm [0035], a proportion of a first spectral area of the output light in a wavelength range between 415 nm and 455 nm to a second spectral area of the output light in a wavelength range between 400 nm and 500 nm is less than 25% (Fig. 7), and a proportion of the first spectral area (415 nm and 455 nm) to a third spectral area of the output light in a wavelength range between 380 nm and 780 nm is less than 30% (Fig. 7).




	Response to Arguments
Regarding Applicant’s arguments on Pages 8-14 concerning Claims 1, 11 and 12.
The Examiner notes that paragraphs  [0045 and 0048] of Yoshimura disclose peak wavelength of first wavelength range and second wavelength range and not lower and upper bounds of generated light.

[0045] The Mn.sup.2+-activated γ-AlON phosphor may have an emission spectrum with a peak wavelength of from 520 nm to 527 nm. If the Mn.sup.2+-activated γ-AlON phosphor used in the light-emitting device 10 has an emission spectrum with a peak wavelength within this range, the coverage of the BT.2020 color gamut tends to improve, and the color gamut of the image display apparatus can be expanded.

[0048] The emission spectra of the Mn.sup.2+-activated γ-AlON phosphor and the Eu.sup.2+-activated β-SiAlON phosphor may be as close in shape to each other as possible. Specifically, it is preferred to use a Eu.sup.2+-activated β-SiAlON phosphor having an emission spectrum with a peak wavelength of from 525 nm to 535 nm, more preferably 530 nm or less, and a full width at half maximum of from 45 nm to 52 nm.
Further, Yashimura discloses a first wavelength range (See wavelength graph of Fig. 5) and a first wavelength full-width-half-maximum (45 nm to 52 nm, 47nm) [0048, 0078], and a second green conversion material (12a, G1) (Mn.SUP.2+.-Activated γ-AlON) configured to convert a blue light emitted from the blue light-emitting diode (11) and to generate a second green light having a second wavelength range (wavelength of Fig. 4) and a first wavelength full-width-half-maximum (35 nm to 45 nm, 38 nm) [0041, 0072]; the second wavelength full-width-half-maximum (35-45nm) being smaller than the first wavelength full-width-half-maximum (45-52nm) (35nm < 47nm).
Moreover, Yashimura discloses modifying emission spectrum of the first green conversion material (12b, Si6-zAlzOzN8-z (where 0<z<4.2) phosphor by changing the value of z [0046, 0049] in order to expand of the color gamut of the image display apparatus. [0050] and it would have been obvious to one of ordinary skill in the art at the time of the invention to modify a light-emitting diode device in Yoshimura such that a lower bound of the first wavelength range is smaller than a lower bound of the second wavelength range, and an upper bound of the second wavelength range is greater than an upper bound of the first wavelength range in order to expand of the color gamut of the image display apparatus.[0050].
Examiner further notes that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891   

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891